Citation Nr: 0521275	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  02-05 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel

INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty with the U.S. Army from October 1969 to June 
1972, including service in Vietnam from July 1971 to June 
1972.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.  The appellant requested a Travel Board 
hearing in an April 2002 VA Form 9.  She withdrew the hearing 
request in a letter dated in July 2002.     

[A previous temporary stay on certain 38 U.S.C.A. § 1318 
claims, which was imposed following a decision in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), 
was lifted following a decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).]

The issue of entitlement to service connection for the cause 
of the veteran's death is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran died of metastatic cholangiocarcinoma on 
March [redacted], 2001.  

2.  During his lifetime the veteran established service-
connection for post-traumatic stress disorder (PTSD) and 
hearing loss; his service connected disabilities were rated 
100 percent (100 percent for PTSD; 0 percent for hearing 
loss) from November 23, 1995 until he died..


CONCLUSION OF LAW

The legal requirements for establishing entitlement to DIC 
under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002)).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  The Board finds that the mandates of the VCAA 
are met.  

The appellant was advised of VA's duties to notify and assist 
in the development of the claim in a letter dated in June 
2001, prior to the decision on appeal.  This letter informed 
the appellant of her and VA's responsibilities in claims 
development, and specifically informed her of the type of 
evidence that was needed to establish this claim.  The 
letter, the September 2001 rating decision on appeal, the 
March 2002 statement of the case (SOC), and a supplemental 
SOC (SSOC) in May 2002, notified the appellant of applicable 
laws and regulations, of what the evidence showed, and why 
her claim was denied.  Moreover, the various documents 
explain the respective responsibilities of VA and the 
appellant in obtaining evidence.  Notice preceded the initial 
rating decision in this matter.  The appellant has had ample 
opportunity to respond, and is not prejudiced by any notice 
timing defect.  

Regarding notice content, while the appellant was not advised 
verbatim to submit any evidence or information she had 
pertaining to her claim, the June 2001 VA letter and 
correspondence noted above asked her to identify or submit 
any additional medical evidence which may support the claim, 
advised her of what type of evidence was necessary to 
establish the claim, and asked her to assist in obtaining any 
outstanding medical records or any other evidence or 
information supporting the claim.  

Regarding the duty to assist, the record includes the 
veteran's service medical records, records of his post-
service medical treatment, as well as his death certificate.  
VA has obtained all pertinent evidence.  The appellant has 
not identified any pertinent evidence outstanding.  The 
record is complete; the critical facts (i.e., when the 
veteran died, and the effective date of the total rating for 
service connected disability) are not in dispute; and VA's 
notice and assistance obligations are met.  The appellant is 
not prejudiced by the Board's proceeding with appellate 
review.

II.  Factual Background

A June 1992 record from a private psychologist indicates that 
the veteran was seen for psychological evaluation to identify 
possible psychological conditions which may have emanated 
from an August 6, 1986 industrial injury.  The impression was 
dysthymic disorder related to an August 1986 industrial 
accident. 

A March 1993 decision by the Social Security Administration 
determined that the veteran met the disability insured status 
requirements of the Social Security Act on August 6, 1986, 
the date he became unable to work due to chronic cervical 
strain, chondromalacia of both knees and dysthymic disorder. 

VA records show that PTSD was first diagnosed in November 
1995.  

The veteran established service-connection for PTSD and for 
hearing loss.  His PTSD was rated 100 percent effective from 
November 23, 1995; his hearing loss was rated 0 percent.  
The appellant contends that the veteran was totally disabled 
due to service-connected disability from August 1986 until 
his death in March 2001, and that he should have been 
receiving a 100 percent scheduler rating for this entire 
period.  

III.  Legal Criteria and Analysis

VA law provides that benefits are paid to a deceased 
veteran's surviving spouse or children in the same manner as 
if the veteran's death is service connected when the 
veteran's death was not caused by his or her own willful 
misconduct, and at the time of death he was in receipt of, or 
for any reason was not in receipt of but would have been 
entitled to receive, compensation for service-connected 
disability that was continuously rated totally disabling by a 
schedular or unemployability rating for a period of 10 or 
more years immediately preceding death, or was continuously 
rated totally disabling by a schedular or unemployability 
rating from the date of the veteran's discharge or release 
from active duty for a period of not less than 5 years 
immediately preceding death.  38 U.S.C.A. § 1318; 38 C.F.R. § 
3.22.

The record reflects that the veteran had been receiving a 100 
percent schedular rating for service-connected PTSD for 
almost six years, from November 23, 1995 until his death in 
March 2001 (almost 29 years after his discharge from 
service).  The evidence does not show that he was in receipt 
of (or would have been entitled to receive) compensation for 
service-connected disability that was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death.  The threshold legal criterion 
for establishing entitlement to this benefit sought is not 
met, and the claim must be denied.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

DIC under 38 U.S.C.A. § 1318 is denied.
REMAND

The veteran died on March [redacted], 2001.  He was 49 years old at 
the time of his death.  His death certificate shows the cause 
of death was of metastatic cholangiocarcinoma.  The condition 
was only diagnosed two weeks prior to his death.  There was 
no autopsy.
 
A March 2001 report of tissue examination (Pathology 
Accession Number [redacted]) from Pathology Associates, 
Inc., Kootenai Medical Center, 2003 Lincoln Way, Coeur 
d'Alene, ID 83814, reflects that tissue biopsies revealed 
adenocarcinoma consistent with cholangiocarcinoma.  A 
previous stomach biopsy (Pathology Accession Number [redacted]
[redacted]) was reviewed and the absence of a tumor in that biopsy 
was confirmed. 

The appellant seeks service connection for the cause of the 
veteran's death, alleging that his cancer was due to Agent 
Orange exposure during service in Vietnam.  In support, she 
cites an April 2002 letter from one of the veteran's treating 
physicians, ABG, M.D., M.Sc., which indicates that the 
veteran died from moderately differentiated adenocarcinoma 
consistent with cholangiocarcinoma, and that it is more 
likely than not that his cancer originated in the bile duct 
system or the gall bladder itself.  In a May 2002 letter, Dr. 
G. noted the veteran's medical history, and his history of 
service in Vietnam.  He reported that the veteran had no 
predisposition to cholangiocarcinoma, and that this condition 
is usually found in elderly patients.  Dr. G. stated that 
there is a known association of gallbladder and 
cholangiocarcinoma malignancy with environmental agents, as 
referenced in several texts including DeVita Cancer 
Principles & Practice of Oncology, Sixth Edition, Page 1178 
and following.  He concluded by stating:  "On the basis of 
the foregoing it appears that his military service in 
Southeast Asia is more likely than not to have been causally 
related to his subsequent development of this uncommon type 
of cancer at an unusually early age, and thus to his death, 
which occurred from this disease shortly after diagnosis."
A VA physician was asked to review the record and provide a 
medical opinion as to whether it is at least as likely as not 
that the cholangiocarcinoma that caused the veteran's death 
was etiologically related to his exposure to Agent Orange 
during the Vietnam War, or to any other aspect of his period 
of service.  A July 2003 report containing the VHA medical 
opinion was inconclusive.     

The etiology of the veteran's cholangiocarcinoma (a question 
critical to the matter at hand) remains unclear, and the 
Board finds that additional development in the form of an 
advisory opinion from the Armed Forces Institute of Pathology 
(AFIP) is needed to resolve the medical question remaining.  
The tissue samples prepared for the March 2001 pathology 
report show adenocarcinoma consistent with 
cholangiocarcinoma.  Prior tissue samples referred to in that 
report were noted to be without tumor.  Both tissue samples 
must be obtained so that they may be forwarded to AFIP for 
review in conjunction with the advisory opinion sought.

Accordingly, the case is REMANDED for the following:

The RO should contact Pathology 
Associates, Inc., Kootenai Medical 
Center, Department of Pathology, 2003 
Lincoln Way, Coeur d'Alene, ID  83814, 
to obtain all the veteran's biopsy 
tissue samples/slides/blocks, etc., 
(Pathology Accession Numbers [redacted]
[redacted]),  prepared in 
connection with the March 2001 
pathology report showing 
adenocarcinoma consistent with 
cholangiocarcinoma.  (Additional 
identification information includes: 
date of birth October [redacted], 1951; 
account number [redacted]; date received 
March 4, 2001; date reported: March 6, 
2001; Med. Rec. number [redacted].)  The 
tissue samples/slides/blocks obtained 
should be associated with the 
veteran's claims file and returned to 
the Board for submission by the Board 
to the AFIP for review and an advisory 
opinion.

The appellant need take no action until she is contacted by 
the RO (to obtain releases for the materials from Pathology 
Associates, INC).

The purpose of this remand is to obtain the evidence 
necessary for an AFIP opinion.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                     
______________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


